Citation Nr: 9922758	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-07 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
lumbar disk condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. S. Toth, Associate Counsel
INTRODUCTION

The appellant had active service from January 1959 to April 
1964.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1998, 
whereby it was determined that new and material evidence had 
not been presented to reopen the claim for service connection 
for a lumbar disk condition.  

In a statement of May 1998, the veteran raised additional 
claims.  Since these claims have not yet been adjudicated by 
the Regional Office (RO) and since they have not been the 
subject of a notice of disagreement, they are referred to the 
RO for appropriate consideration.  


FINDINGS OF FACT

1.  In a letter of July 1995, the RO informed the veteran 
that the claim for a back injury was denied; the veteran was 
advised of his appellate rights but failed to pursue an 
appeal.

2.  Evidence submitted by the veteran in connection with the 
current claim to reopen, with the exception of the duplicate 
June 1959 service medical record, is not duplicative of 
evidence previously submitted to VA, nor is the evidence 
cumulative or redundant of previously submitted evidence.  

3.  The evidence submitted since July 1995 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The veteran's reopened claim of service connection for a 
lumbar disk condition is plausible.



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim for service connection for a lumbar disk condition.  
38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

2. The veteran has submitted evidence of a well-grounded 
claim of service connection for a lumbar disk condition. 38 
U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b) (West 1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. 3.156(a).

The test for new and material evidence that was in effect 
when the veteran filed this claim to reopen was summarized by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) in Evans v. Brown, 9 Vet. App. 273 (1996).   
VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issues at hand.  If the evidence 
is new and probative, then, in light of all the evidence of 
record, there must be a reasonable possibility that the 
outcome of the claim on the merits would be changed.  Evans 
at 283; see also Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  

During the pendency of this appeal, however, the United 
States Court of Appeals for the Federal Circuit overruled the 
Colvin requirement that there be a reasonable possibility of 
a change in outcome and held that the Department of Veterans 
Affairs regulation on reopening, 38 C.F.R. § 3.356(a), must 
govern decisions on whether to reopen previously and finally 
disallowed claims.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  For the purpose of determining whether a claim should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Facts

Both the enlistment medical history report completed by the 
veteran and the medical examination report were silent with 
respect to a low back problem.  A service medical record 
reflects that the veteran was seen in June 1959 complaining 
of a sharp pain in the lower back.  It was noted that the 
pain was of spontaneous onset and that the veteran had not 
done any heavy lifting.  Physical examination was normal and 
a diagnosis was not provided.  The remainder of the service 
medical records are negative for any complaints or treatment 
of a back problem.  The separation medical examination report 
indicated that the veteran's musculoskeletal system was 
normal.  

The veteran filed a formal claim for service connection for a 
back condition in August 1965.  A statement from Dr. 
Blaisdell dated in the same month indicated that the history, 
his examination of the veteran and the x-rays were suggestive 
of a lower lumbar herniated disk.  

A VA orthopedic examination report, dated in October 1965, 
noted the veteran's complaints of low back pain.  He stated 
that he started to experience back and right leg pain after 
performing strenuous exercises in boot camp.  He reported 
having had several physical therapy sessions and being 
prescribed Robaxin.  He also stated that he experienced more 
back pain in the summer of 1965 after heavy work.  Physical 
examination revealed minimal right lumbodorsal scoliosis, 
complaints of lumbar pain on extreme flexion and a right 
lower extremity sensory deficit.  The lumbosacral spine X-ray 
report indicated that the study was negative; there was 
normal alignment of the bodies with normal disk spacing and 
no arthritic or bony changes.  The examiner specifically 
noted in the examination report that the statement of Dr. 
Blaisdell had been reviewed but that the contemporaneous 
examination findings were negative for a back condition.  

The RO denied service connection, by way of a rating decision 
dated in November 1965, for a possible herniated lumbar disk 
on the basis that the condition claimed was not found.  The 
veteran was provided notice of that rating decision in 
December 1965.  As the veteran did not initiate an appeal 
that adverse decision became final.  

The veteran filed a claim to reopen in February 1976 along 
with a copy of the June 1959 service medical record referred 
to above.  This service medical record, which documented a 
complaint of low back pain, was not previously of record.  
Statements from Dr. Hines, Dr. Mead, Dr. Vampa and a 
prospective employer were submitted in May 1976.  

B. Hines, D.C., in a statement of April 1976, indicated that 
the veteran was examined during that month.  The veteran 
reported to him that he injured his low back in service and 
that the low back problem persisted after service until a 
herniated nucleosis pulposus was removed in 1969.  In 1971, 
he reportedly had a fusion operation of the lumbar region and 
in March 1972, the bolts were removed.  Also, it was noted 
that the veteran had worn a lift in the right shoe since 
October 1974 and he reportedly experienced low back 
discomfort if the lift was not worn.  The veteran's 
complaints at that time included low back pain.  Physical 
examination revealed tenderness over L2-L5 on both sides and 
straight leg raising against resistance produced mild pain in 
the low back.  The left leg was considerably weaker than the 
right.  The diagnosis pertaining to the lumbosacral spine was 
chronic muscular and joint instability with varying degrees 
of fibrositic changes to the supportive, tendinous, 
ligamentous and capsular structures with myofascitis, 
radiculitis and capsulitis depending on the frequency and 
severity of sprain/strain reinjuries.  This condition was 
complicated by tension myalgia, which kept the soft tissues 
tight and irritated.  It was further noted that the back 
problems were probably triggered by the training in the 
Marine Corps.

The letter from Dr. Mead, which was also dated in April 1976, 
indicated that he had seen the veteran on several occasions 
between December 1972 and April 1976 for chronic low back 
pain and right leg sciatica.  He noted that the veteran had 
three low back operations: a laminectomy in 1969, L5-S1 
fusion in 1971, and subsequent removal of metallic fusion 
device.  According to the letter, X-rays from 1972 and 1976 
showed that there was narrowing of the L5-S1 disk space and 
firm posterior transverse process fusion.  The diagnosis was 
residuals of L5-S1 disk excision and fusion, as well as right 
leg sciatica.  

A roentgenologic report from A. J. Vampa, D.C., dated in 
April 1976, indicated that there was a total loss of the 
articulating surfaces of L5-S1 and L4-L5, noticeable 
diminished disk spacing between L5 and S1 and to a lesser 
degree between L4 and L5, as well as spondylolisthesis of L5 
on L4.  

The letter from the prospective employer Dentalloy, Inc., 
which was dated in May 1976, stated that the veteran could 
not be employed as a truck driver due to a severe back 
condition that was found during a pre-employment physical 
conducted at Bristol Park Medical Group.  The underlying 
medical report was not submitted to VA.   

In June 1976, the RO denied the claim finding that the 
veteran had an acute back condition in service that was not 
related to the post service back condition.  

In February 1995, the veteran filed a reopened claim for a 
herniated disk in the lower back.  Submitted with the claim 
was a September 1994 statement from a fellow Marine who 
reported having served with the veteran in Okinawa.  The 
statement indicated that the veteran was treated for a low 
back injury at Kadena Air Force Base.  

In March 1995, the RO sent the veteran a letter informing him 
that additional evidence was required before the claim could 
be considered.  The veteran did not respond.

In July 1995, the RO informed him that the claim for service 
connection for a back injury was denied.  The veteran was 
provided with a notice of appellate rights but he did not 
file an appeal with respect to the adverse determination. 

The veteran then filed a claim to reopen a spinal disk 
condition in November 1997. A duplicate copy of the June 1959 
inservice sick call record was submitted with the claim.  

In December 1997, records from Healthwise Chiropractic were 
submitted which indicated that the veteran had been seen 
there for adjustments and therapy since January 1997.  The 
veteran was noted to have permanent residual low back pain 
due to the scar tissue that resulted from the low back 
surgeries.  Objective findings included low back pain that 
radiated to the right leg and muscle spasms.  The diagnosis 
was lumbosacral sprain/strain.  

In January 1998, the RO determined that new and material 
evidence to reopen the claim had not been submitted, and the 
veteran thereafter initiated this appeal.

In April 1998, the veteran testified before a VA hearing 
officer.  The veteran reported that his back was injured when 
he was forced to do squat thrusts as punishment in boot camp.  
He asked to see a physician at that time but the drill 
instructor told him that he did not think the veteran should 
see one.  Eventually, the veteran saw a physician while still 
in boot camp and it was suggested that the veteran lie on his 
back and keep his knees propped up to help the back problem.  
He later saw a physician at Beaufort, South Carolina.  Pain 
medication and muscle relaxants were prescribed along with 
"sitz" baths.  Since he was unhappy with the treatment, the 
veteran saw civilian doctors from time to time.  Mostly the 
treatment continued to be pain medication and muscle 
relaxants.  While in Okinawa, he again sought treatment.  
Pain medication and muscle relaxants were prescribed along 
with hot packs, cold packs and stretching exercises.  During 
the separation examination, the examining physician told him 
that if he wanted to press the back problem, he would be kept 
around for a year to try to resolve it.  Not wanting to wait 
a year, the veteran opted not to press the issue.  Instead, 
he was separated and sought treatment from a civilian 
physician.  

Eventually, his family physician referred him to an 
orthopedic surgeon who in turn suggested that he go to VA 
since the injury was related to the military.  The VA 
physician however did not find a problem with the back and 
told the veteran that he could be charged with malingering if 
he continued to press his case.  Two to four years later, the 
orthopedic surgeon--who opined that the back problem came 
about as a result of having incurred injury in service--
performed back surgery on the veteran.  This was followed by 
several years of chiropractic treatment.  The veteran 
reported that while he was able to submit a statement from 
someone who remembered him having been treated for a back 
problem in Okinawa, he was unable to provide information from 
another person who had relevant knowledge since the person 
was not deceased.  The veteran indicated that he was still 
trying to track another person down who was stationed with 
him in Okinawa who would have direct knowledge of his 
treatment in Okinawa.  While the family physician that had 
had treated the veteran during and immediately after service 
had died, the veteran was continuing his efforts to track 
down the physician's medical records.  Regarding the 
orthopedic surgeon, who had retired, the veteran indicated 
that the three surgeries were reported in one-page summaries 
and that he was able to obtain those and provide them to VA 
in 1976. Regarding the service medical record that the 
veteran had provided to VA from his own records, the veteran 
indicated that when he was about to go to Vietnam, he was 
examined and the examiner took three or four pages from the 
medical file and threw them away.  The veteran retrieved a 
service medical record from the trash and saved it.  He did 
not, however, retrieve any other records that could now be 
associated with his claims folder.  

The veteran reported that the back pain in service radiated 
down his leg.  After service he was in two automobile 
accidents where he was rear ended and suffered whiplash 
injuries.  He did not notice any worsening of his low back 
problem as a result of those accidents and attributed that to 
the fact that he was wearing a brace at the time of the 
accidents.  He reported that he wears a brace about 80 
percent of the time, that he had been taking Anacin for about 
20 years and that sitting, standing and walking have a 
detrimental affect on his back.  The only time he can obtain 
relief is when he lies on his back.  

In May 1998, the veteran submitted a statement from his 
brother that was dated in April 1998.  The veteran's brother 
stated that he first recalled the veteran complaining of back 
problems in July 1959, at which time the veteran told him 
that he had strained his back while doing squat thrusts in 
boot camp and that the back problem worsened when the veteran 
had to lift heavy pots, pans and kettles.  He also recalled 
that the veteran complained of back problems in October 1963.

Also in May 1998, the veteran submitted a statement in which 
he provided further details of inservice events that 
allegedly resulted in a back condition.  He stated that his 
low back was injured as a result of having to do squat 
thrusts, prolonged standing and heavy lifting.  He also 
sustained a back injury when he was punched by a Corporal and 
was knocked into a steel fence post.  On another occasion, he 
injured his back when he was knocked off a loading ramp onto 
concrete.  He also reported that his back was injured by 
having to remain bent at a 90-degree angle when scrubbing 
floors several hours per day.  Finally, he states that his 
back was injured in Vietnam when he was knocked into a 
foxhole during a Viet Cong attack.  The veteran reported that 
he has not had a pain-free day since 1959. 

A VA examination report dated in May 1998 contains the 
veteran's reported history of having had back surgeries in 
1969, 1971 and 1972 and continuous low back pain dating from 
1959.  The veteran reported that he wears a back brace and 
that he has worn a right shoe lift since 1972 due to a leg 
length discrepancy. Physical examination revealed limitation 
of motion, painful motion, weakness, fatigability, decreased 
sensation on the lateral aspect of the right lower extremity, 
and positive straight leg raising on both sides.  The 
examiner was unable to discern any leg length inequality and 
the reflexes were normal.  An x-ray report indicated that 
there was mild to moderate narrowing of the disc space from 
L2-L3, with anterior productive changes and mild marginal 
sclerosis.  At L4-L5 and L5-S1, there was severe narrowing of 
the disc spaces with mild productive changes at the anterior 
margin of L4-L5 and suspected partial fusion with disk 
calcification at L5-S1.  There was a post surgical deformity 
of the transverse process of L5 on the left and post surgical 
changes following fusion and diskectomy at L4-L5 and L5-S1.  
The diagnosis provided in the examination report was low back 
pain with nerve root irritation.  In a July 1998 addendum, 
the examiner provided an opinion that the back problem, which 
began in 1969 and required three operations, was not related 
to the pain the veteran had from 1959 on.  

In September 1998, the hearing officer issued a decision 
whereby the claim was reopened but denied on the merits.  

In March 1999, the veteran testified before the undersigned 
at a hearing that was conducted at the RO.  The veteran 
reiterated that he has had continuous low back pain since 
1959.  With respect to the potential availability of 
additional medical records, the veteran stated that he tried 
unsuccessfully to track down the records of Dr. Jones (the 
family physician who referred him to the orthopedic surgeon 
Dr. Blaisdell) and Dr. Blaisdell.  The veteran reported that 
he tried unsuccessfully to find the squad leader who had 
observed the events that resulted in his back injury in 1959.  
He also tried to get in touch with another soldier who had 
knowledge of the incident in boot camp by having VA forward a 
letter to this person.  The veteran eventually found this 
person's address through an investigator but the person has 
not responded to his inquiries.  Upon questioning concerning 
the surgical reports, the veteran reported that Dr. Blaisdell 
submitted the surgical reports to VA and that they should 
have been in the file as of 1976.  He thought the surgeries 
were performed at "Doctors Hospital" in Santa Anna.  
Transcript at 6.  The veteran stated that Dr. Jones, Dr. 
Blaisdell, Dr. Hines and Dr. Frye all believe his current 
back problem is related to the injury that occurred in 1959.  
Post service, the veteran reported that he experienced muscle 
strain after a ladder he was on collapsed and he also 
reported that he was in several car accidents but did not 
recall that he incurred injury to his low back.  The veteran 
also stated that he received treatment in service for the low 
back on numerous occasions, even though medical records to 
that effect are not in the file.  

Analysis

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  In 
the absence of a perfected appeal, the RO's decision becomes 
final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105 
(c); 38 C.F.R. § 20.1103.  As the veteran did not file a 
notice of disagreement within one year of the RO's July 1995 
letter which informed him that service connection for a back 
condition was denied, that adverse determination became 
final.  While the VA hearing officer reopened the claim in a 
decision of September 1998, the Board must make an 
independent determination as to whether new and material 
evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

The evidence, other than the service medical record dated in 
June 1959, submitted in connection with the current claim to 
reopen is not duplicative of previously submitted evidence, 
nor is it cumulative or redundant of the other evidence of 
record.  The veteran submitted evidence which reflects 
treatment and complaints with respect to a low back 
condition, a statement from his brother which indicates that 
the veteran complained of a back problem to him in 1959 and 
1963, a statement and testimony from the veteran which detail 
alleged inservice back injuries.  None of this evidence is 
duplicative of prior submissions to VA.  Nor is the evidence 
cumulative of other evidence of record, as the veteran has 
provided VA with new allegations of inservice incidents that 
resulted in low back injuries.  Of particular importance is 
the veteran's May 1998 statement that he was injured in 
Vietnam during a Viet Cong attack.  Assuming the credibility 
of the newly submitted evidence--for the limited purpose of 
determining whether new and material evidence has been 
submitted--the evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a). 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

A claim for service connection must be supported by 
"evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Buckley v. West, 12 Vet. App. 76, 84 
(1998).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [section 5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Generally, for a claim 
to be well grounded, a claimant must submit: (1) a medical 
diagnosis of a current disability; (2) medical evidence, or 
in certain circumstances lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); aff'd, 78 F.3d. 604 (Fed. Cir. 1996) 
(per curiam); see also 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(b).  

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

The credibility of the evidence is presumed when determining 
whether a claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  In that regard, a lay 
person is competent to describe symptoms, but not to offer 
evidence which requires medical knowledge, such as a 
diagnosis or a determination of etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, if the 
only evidence on a medical issue is the testimony of a lay 
person, the claimant has not met the burden of submitting a 
well-grounded claim.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In this case, there is medical evidence from Healthwise 
Chiropractic that the veteran has chronic low back pain due 
to scar tissue that resulted from lumbar spine surgeries.  
There is also evidence of treatment for a low back condition 
in service and statements from the veteran describing 
inservice injuries that may have resulted in a low back 
condition.  Furthermore, there is a medical opinion from Dr. 
Hines of record to the effect that the back condition was 
probably triggered by Marine Corps training.  Assuming the 
credibility of the evidence, the veteran's claim is 
plausible.   


ORDER

New and material evidence having been presented, the claim 
for service connection for a spinal disk condition is 
reopened and to that extent the appeal is allowed.  


REMAND

At both the RO and Board hearings, the veteran reported that 
he thought the three one-page low-back surgical summaries had 
been provided to VA in 1976.  However, the only medical 
records provided in 1976 were those of Dr. Hines and Dr. 
Mead.  Review of the file does not reveal that the surgical 
summaries were provided at another time.  The veteran 
reported that the surgeries occurred at "Doctor's Hospital" 
in Santa Anna.  

The record also does not contain the medical record 
underlying the decision made by Dentalloy, Inc., that the 
veteran should not be hired due to a severe back condition.  
Nor does the record contain an opinion from Dr. Jones, Dr. 
Blaisdell, and Dr. Frye to the effect that the veteran's back 
problem is related to an injury in service in 1959.  Since it 
appears from the veteran's testimony that Dr. Jones and Dr. 
Blaisdell are not available to provide written opinions to 
that effect, the veteran should be asked to provide such an 
opinion from Dr. Frye as it may be advantageous to his 
appeal.  Finally, the veteran testified that he sought 
treatment from civilian physicians while he was still in the 
military.  He should be asked to provide their names and 
addresses in order that the RO can attempt to obtain their 
treatment records.  

In order to ensure that the evidence has been fully developed 
prior to adjudication by the Board, the case is remanded to 
the RO for the following actions:

1.	The RO should try to obtain medical 
records pertaining to the three low-back 
surgeries that were performed by Dr. 
Blaisdell.  The RO should also try to 
obtain the pre-employment physical report 
that was conducted at Bristol Park 
Medical Group in March 1976.  The RO 
should also ask the veteran which 
civilian physicians treated him for a low 
back problem while he was in the military 
and try to obtain their medical records.  
After securing the addresses where these 
records may be found and the necessary 
releases from the veteran, the RO should 
try to obtain these records.  

2.	As the veteran has reported that Dr. 
Frye is of the opinion that the current 
back problem is related to the 1959 
inservice injury, the RO should write to 
the veteran and ask him to obtain a 
statement to that effect from Dr. Frye. 

3.	The RO should seek information 
concerning alleged engagement in combat 
in Vietnam by making efforts to secure 
the veteran's service personnel records 
along with any other records which may 
verify that the veteran was engaged in 
combat.

4. If additional medical records are 
received, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of the 
low back condition.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated tests must be conducted.  The 
examiner should provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as that the current 
low back condition resulted from an 
inservice injury or is related to the low 
back symptoms the veteran asserts have 
existed since 1959. 

5.	After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case, which 
includes a summary and consideration of 
38 U.S.C.A. § 1154(b), and be given the 
opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals


 

